Citation Nr: 1601224	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chronic migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran has active air service from April 1994 to November 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that hearing is of record.

In March 2015, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The Veteran has experienced prostrating migraines more than once per month during the course of her appeal; but the headaches have not caused severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 30 percent rating for chronic migraines have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records, Social Security Administration (SSA) records, and VA treatment records have all been obtained.  Additionally, the Veteran testified at a hearing before the Board in January 2015.

The Veteran was also provided multiple VA examinations (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In June 2005, service connection was granted for chronic migraines at a noncompensable rating effective November 17, 2004.  The Veteran filed a claim for an increased rating in September 2007.  In March 2008, she was granted an increased disability rating of 10 percent effective September 13, 2007.  The Veteran has appealed the rating that was assigned.

The Veteran's chronic migraines are rated Diagnostic Code 8100.  A 10 percent rating is assigned for migraine headaches with characteristic prostrating attacks averaging one in a two month period.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over a several month period.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100.

The rating criteria do not define "prostrating;" nor has the Court.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

In September 2007, the Veteran wrote that regarding her migraine headaches, she had been unable to find medication that would outweigh the side effects.  She reported experiencing headaches almost every day and disabling migraines about once a week.  She indicated that the migraine headaches lasted for days and sometimes weeks.  She indicated that she had sensitivity to light, sound and computers when she was working, which caused nausea, vomiting and crying.  She noted that in the ten weeks she had spent at her current job, she had been forced to leave early four times due to her migraines, noting that she would not have been able to drive home if she had not left at that time.  She asserted that she was concerned that she would lose her job because of the absences.

The Veteran has been afforded multiple VA examinations for her chronic migraines.  At a January 2008 VA examination, she reported that she had migraines with daily exacerbations and that she was never without a headache.  She reported her migraines were prostrating at times and had associated photophobia, nausea and vomiting.  She had a normal neurological examination.  The Veteran was noted to have stopped working as a 911 operator in May 2007.  The Veteran reported that she had to resign from her job on account of the narcotics she used for pain control.

The Veteran's treatment records show that in March 2008, she reported having more frequent and intense headaches that were daily, with only one day per week that was headache free.  At a mental health evaluation in March 2008, it was noted that the Veteran had stopped working in December 2007 after quitting because she believed that she was being harassed by her supervisor.  The Veteran indicated that she had experienced worse headaches prior to quitting, but stated that her symptoms had improved since she stopped working.  The Veteran noted that she was working with vocational rehabilitation and was planning to begin school.

An April 2008 brain MRI showed no significant abnormality.  In July 2008, the Veteran wrote a statement indicating that it was impossible for her to go to the hospital every time she experienced a headache.  She indicated that she continued to miss work and school because the headaches prevented her from leaving bed.

In a July 2008 VA treatment record, a neurologist assessed that the Veteran's daily headaches were from analgesic overuse.

In October 2008, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU).  She noted that she had worked part time as an office manager from March 2008 to the present, and noted that she had applied to several jobs without success.  The TDIU claim was subsequently denied.

In an October 2008 VA treatment record it was suggested that the Veteran's headaches might improve with treatment of her sleep apnea.

At a November 2008 VA examination, the Veteran reported that she had a mild headache daily that worsened with stress, lack of sleep, etc.  She continued to report that her headaches never went away.  She reported having severe headaches twice per year that lasted one to four days.  She also reported that during a severe migraine, she was unable to leave the house or go to work, and that she had to say in a dark room.  She again had a normal neurological examination.  The examiner noted that there were no occupational limitations except during an acute migraine headache, at which time exposure to loud noises, bright lights, and repeated movement would be aggravating.  It was noted that the Veteran worked part-time (20-23 hours per week) as a bingo manager, and had not lost any time from work in the previous 12 months; yet in the portion of the examination regarding the headaches, the Veteran reported that she was unable to leave the house or go to work when she experienced a severe migraine.

The Veteran's medical records shows that she reported her migraines would wake her up at night in February 2009.  In another VA treatment record, the medical professional indicated that it was not clear that the Veteran's headaches were migraines.

In March 2009, the Veteran was reported that she was working for the DAV and usually liked her job.

At an April 2009 VA psychiatric examination, the Veteran was noted to have lost approximately four weeks from work in the previous year on account of depression and migraine headaches.

In August 2009, the Veteran wrote that her headaches were worse than indicated and that she could barely work her part-time job on account of them.

In November 2009, the Veteran's coworker reported that the Veteran's migraines would last about three days, with nausea.  Additionally, the Veteran would make mistakes on her job when she had a migraine.  The Veteran's supervisor wrote that the Veteran had worked for him for 19 months but spent a lot of time at doctor appointments and leaving early or not coming in at all due to either migraine headaches or anxiety issues at least 3/5 days she worked.

In a February 2010 VA treatment record, it was noted that the Veteran was able to tolerate work at her job.

In March 2011, the Veteran reported having a mental breakdown.  She also indicated that her migraine headaches prevented her from falling asleep and had grown more severe and frequent.  She indicated that she was having trouble in school because of difficulty motivating or concentrating.

In April 2011, the Veteran indicated that she had relocated to the Ohio/Indiana area and had applied for numerous positions without any response.  She asserted that her migraine headaches had worsened and made it difficult for her to get out of bed until late afternoon.

In May 2011, the Veteran reported having migraines almost every day.  

At a VA psychiatric examination in June 2011, the Veteran noted that if she could not find a job she was thinking of completing additional school.  She reported last working at a VA hospital in March 2011, where she had worked for eight months before suffering an emotional breakdown.  She reported that prior to working at VA she had worked for DAV for two years, and stated that she was a good worker with no major difficulties.  She continued to send out job applications.  The examiner noted that the Veteran quit he job in March 2011 because of stress but finished her college degree in May 2011.

In June 2011, a VA psychologist wrote that the Veteran voluntarily left her last job,
but continued to function successfully as a full time student and earned her BA degree and was seeking employment in a full time position in Human Resources, sending out 5-10 applications per week as stated to a VA examiner a month earlier.  The examiner indicated that such was not consistent with the inability to work, as it was not unusual at that time for a new college graduate to not obtain employment due to the state of the economy.  The examiner opined that the Veteran was not unemployable as a result of her service connected disabilities.

In June 2011, at a VA neurology assessment, she rated her migraines at 10/10 and stated that she experienced headaches every day with peaks 3/7 days.  The headaches were alleviated by lying in a dark, quiet place.  A VA doctor noted that the Veteran's headaches might not improve until her caffeine intake and sleep apnea were addressed.  In June 2013, she reported having more frequent and severe migraines.  In January 2014, she reported she continued to have three migraines per week.

On October 2011, the Veteran was denied unemployability by the Social Security Administration (SSA).

At a VA psychiatric examination in December 2011, the Veteran indicated that she was not looking for work at that time, but was taking a couple of courses to prepare to apply for graduate school.  She was obtaining Bs in her coursework and denied any significant difficulty in school.

In April 2014, the Veteran's daughter-in-law reported that the Veteran's had constant migraines that were worsening.  The Veteran wrote that her migraine headaches had increased in seventy, duration, and frequency.  She noted that each day, as she wakes up, she must determine her daily activities around the seventy of the migraine.  She noted that she had yet to find a medication that even tempers her migraines.  She noted that if she had 2-3 days per week without a crippling migraine headache, it was a good week.  She noted 

At a VA treatment session in January 2014, the Veteran reported experiencing headaches approximately three times per week.

At the January 2015 Board hearing, the Veteran testified the frequency of her migraines had increased to four to six times per week.  She testified that when she has a migraine, she goes into a dark room with no noise and lies down.

At a May 2015 VA examination, the Veteran reported experiencing migraine pain, nausea, sensitivity to light, sensitivity to sound, and changes in vision.  The examiner reviewed an April 2015 brain MRI that showed a benign-appearing slowly growing homogeneously enhancing extra-axial mass consistent with an incidental right medial sphenoid wing meningioma and mild compression of the right medial temporal cortex.  The examiner opined that the Veteran's migraines did not impact her ability to work, and suggested that her migraine headaches may have been improving.

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469   (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).

The Veteran has consistently reported experiencing migraines, initially reporting having migraines three to four days per week and most recently reporting having migraines four to six days per week.  

As noted, a 30 percent rating is assigned when there are characteristic prostrating attacks occurring on an average once a month over a several month period.  Here, she experiences migraines more than once per month, which would equate to a 30 percent rating.  As such, a 30 percent rating is granted.  A 50 percent schedular rating is not warranted, as a 50 percent rating requires not only that the Veteran's migraines occur frequently with completely prostrating and prolonged attacks, but also that they are productive of severe economic inadaptability.  Here, in August 2011, the SSA found that the Veteran was not disabled due to her chronic migraines and other disabilities.  

The Board acknowledges that the standard here is not unemployability, but rather severe economic inadaptability.  In this case, the Veteran has not worked for much of her appeal, and when she did, there was some interference with employment from her headaches.  However, much of the interference with the Veteran's employment appears to have been the result of her service connected depression.  For example, the Veteran worked at a VA hospital for a period of time, without allegation of significant missed time, and only quit is the wake of a nervous breakdown.

It appears that the Veteran's headaches have waxed and waned during the course of her appeal, in terms of frequency, severity and duration, but the weight of the evidence does not show that they have been productive of severe economic inadaptability.

At the November 2008 and May 2015 VA examinations, the examiners found that the Veteran's migraines did not prevent her from working, which would result in severe economic inadaptability.  While statements from the Veteran and her coworker indicate that she has missed work on account of her headaches, it does not appear that she had missed work based solely on her headaches.  Rather, it was a combination of disabilities that caused the impairment.

It is noted that the Veteran did not work for a significant portion of the appeal, but she was enrolled in school during this time and was diligently seeking employment.  Regrettably, the Veteran appears to have had difficulty in the job market, in part because of her headaches (which is why a 30 percent rating is being assigned), but the evidence ultimately does not show the severe economic inadaptability solely on account of the headaches.

The May 2015 VA examiner found that the Veteran's migraines did not impact her ability to work, and the Veteran has both worked full-time and part-time jobs and gone to school during the course of her appeal.  As such, a schedular rating in excess of 30 percent for the Veteran's headaches is denied.

The Board has also considered whether referral for an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's chronic migraines reasonably describes and assesses the Veteran's disability level and symptomatology.  Moreover, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology is productive of severe economic inadaptability.  In so doing, the Board necessarily considers the entirety of the Veteran's chronic migraines symptomatology within the context of the schedular rating criteria.  As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, it is not suggested that the Veteran's chronic migraines alone renders her unemployable.  Thus, the Board finds that Rice is inapplicable. 


ORDER

A 30 percent rating for chronic migraines is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


